DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first threaded end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 further defines the step of determining the position of the pipe segment. However, claim 21 depends from claim 19 and the step of determining the position of the pipe segment is referred to in claim 20. For the purpose of examination claim 21 will be interpreted to depend from claim 20 to provide correct antecedent basis for the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 12-15, 17-19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Self (US 2005/0029016).
With respect to claim 1: Self discloses a method of attaching a threaded pipe segment to a drill string (¶ [0029, 0031]), comprising: 
using at least one motor (80, 82) powered by a hydraulic circuit (¶ [0051-52]) to apply thrust to the threaded pipe segment in the direction of the drill string (¶ [0029, 0036-37, 0051-52]); 
placing the circuit into a transition mode (¶ [0051-53]), wherein the transition mode is characterized by: 
monitoring pressure in the hydraulic circuit (¶ [0051-53]); and 
automatically altering the flow rate of fluid within the circuit in response to a change in the monitored circuit pressure (¶ [0051-53]).
	With respect to claim 2: Self further discloses the pipe segment has a threaded end (¶ [0029, 0031, 0039]) and in which the circuit is put into a transition mode after the threaded end is within a predetermined distance from the drill string (¶ [0051-53]; the segment is within some distance which is all that is needed to fulfill the limitation).
With respect to claim 7: Self further discloses concurrently with the step of thrusting the threaded pipe segment, causing the threaded pipe segment to rotate (¶ [0029, 0031, 0036-37, 0051-53]).
With respect to claim 8: Self discloses a method of handling first and second elongate objects (30, 20; ¶ [0029, 0031, 0035]), the first object having a first end (¶ [0029, 0031, 0035]), and the second object having a second end (¶ [0029, 0031, 0035]) having a shape complementary to the first end of the first object (¶ [0029, 0031), comprising: 
rotating the first object relative to the second object (¶ [0029, 0036-37, 0051-53]); 
using at least one motor (80, 82) powered by a hydraulic circuit to move the first object longitudinally toward the second object (¶ [0036-37, 0051-53]); 
as the first object moves longitudinally toward the second object, monitoring pressure within the hydraulic circuit (¶ [0029, 0051-53]); and 
adjusting the rate of fluid flow within the circuit in response to a change in the monitored hydraulic pressure (¶ [0051-53]).
With respect to claim 9: Self further discloses the rate of fluid flow is decreased in response to a change in the hydraulic pressure (¶ [0051-53]).
	With respect to claim 10: Self further discloses the rate of fluid flow in increased in response to a change in the hydraulic pressure (¶ [0051-53]).
With respect to claim 12: Self further discloses the first threaded end is disposed on a pipe segment (¶ [0029, 0031, 0035]).
With respect to claim 13: Self further discloses the first object is joined to a rotatable spindle (26, 84, 92) supported by a movable carriage (28; ¶ [0039-40]; Fig. 3).
With respect to claim 14: Self further discloses the first object is a tubular pipe segment (30); and the second object is a drill string (20) formed from a plurality of identical tubular pipe segments disposed in end-to-end relationship (¶ [0035]), at least a portion of the drill string situated within an underground environment (Fig. 1).
With respect to claim 15: Self further discloses joining the first end of the first object to the second end of the second object (¶ [0029-35]); and thereafter, advancing joined first and second objects toward an underground region (¶ [0036]; Fig. 1).
With respect to claim 17: Self further discloses prior to monitoring the pressure, determining whether the first and second objects are within a predetermined distance (¶ [0051-53]; the segment is within some distance when the system is off which is all that is needed to fulfill the limitation); and performing the monitoring step in response to a determination that the first and second objects are within the predetermined distance (¶ [0051-53]).
With respect to claim 18: Self discloses a method comprising: 
providing hydraulic fluid (¶ [0051-53]) to a motor (80, 82) via a hydraulic circuit (¶ [0051-53]); 
powering longitudinal movement of a tubular pipe segment with the motor (¶ [0036-37]); 
monitoring the pressure of the hydraulic fluid within the hydraulic circuit (¶ [0051-53]); 
rotating the tubular pipe segment (¶ [0037]); and 
adjusting a rate of flow of hydraulic fluid to the motor when the monitored pressure meets or exceeds a predetermined threshold (¶ [0051-53]).
With respect to claim 19: Self further discloses the tubular pipe segment has opposed threaded ends (¶ [0029, 0031, 0039]), and further comprising: joining a threaded end of the threaded pipe segment to a mating threaded end of a drill string (¶ [0029, 0031, 0039]).
With respect to claim 22: Self discloses a method of using a system, the system comprising: 
a tubular pipe segment (30; ¶ [0029]); 
a motor (80, 82) configured to power either translational or rotational movement of the pipe segment (¶ [0029, 0036-37, 0051-52]); and 
a hydraulic circuit (¶ [0051-53]) within which the motor is disposed and within which fluid flows (¶ [0051-53]), the method comprising: 
causing fluid to flow around the hydraulic circuit and through the motor (¶ [0051-53]); 
monitoring the hydraulic circuit for a pressure differential between opposite sides of the motor (¶ [0051-53]); and 
in response to a pressure differential, automatically adjusting the flow rate of fluid within the hydraulic circuit (¶ [0051-53]).
	With respect to claim 23: Self further discloses fluid flow through the motor causes translation or rotation of the pipe segment (¶ [0029, 0036-37, 0051-52]).
With respect to claim 24: Self further discloses a drill string (¶ [0029]) formed from a plurality of tubular pipe segments arranged in end- to-end engagement (¶ [0029]); and in which the method further comprises: while monitoring the hydraulic circuit, joining the pipe segment to the drill string (¶ [0029, 0036, 0051-53]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Self as applied to claim 8 above, and further in view of Mitchell (US 2008/0185185).
	With respect to claim 11: Self further discloses assembling pipe segments (¶ [0029]). Self does not disclose using a wrench. Mitchell teaches it is known in the art prior to the steps of rotating and moving the first object, engaging the second object adjacent its second end with a wrench (¶ [0014, 0029-30]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the wrench step of Mitchell with the invention of Self since doing so would aid in attaching the pipe segment to the drill string (Mitchell ¶ [0029-30]).

Allowable Subject Matter
Claims 3-6, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672